                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE

  LEWIS COSBY,                                         )
  KENNETH R. MARTIN,                                   )
  as beneficiary of the                                )
  Kenneth Ray Martin Roth IRA, and                     )
  MARTIN WEAKLEY,                                      )
  on behalf of themselves and                          )
  all others similarly situated,                       )
                                                       )
                    Plaintiffs,                        )
                                                       )
  v.                                                   )       No.:   3:16-cv-121-TAV-DCP
                                                       )
  KPMG, LLP,                                           )
                                                       )
                    Defendant.                         )


                               AGREED ORDER REGARDING
                         EXTENSION OF CLASS CERTIFICATION DATES

            The parties, by agreement, propose that the Court extend the deadlines associated with

  Plaintiffs’ motion for class certification. As evidenced by the signatures of counsel for the parties

  below, and for good cause shown, it is hereby ORDERED AS FOLLOWS:

            1.      KPMG’s Emergency Motion to Extend Class Certification Dates [Doc. 120] is

  WITHDRAWN; and

            2.      The Court maintains the existing stay, but extends the class certification deadlines

  which are an exception to the stay [Doc. 109] as follows:

                                                                        Altering the listed
       Event                                        Due date            paragraphs of the Modified
                                                                        Scheduling Order [Doc. 96]
       Plaintiffs’ (revised) expert report in
       support of their motion for class            April 19, 2019      ¶ 2(e)(ii) & ¶ 2(e)(v)
       certification
       Deposition of Plaintiffs’ expert
       regarding the modifications to his initial   April 25, 2019      ¶ 2(e)(vi)
       report



Case 3:16-cv-00121-TAV-DCP Document 122 Filed 04/19/19 Page 1 of 3 PageID #: 7571
    Service of KPMG’s expert report in
                                               May 13, 2019    ¶ 2(e)(iii) & ¶ 2(e)(vii)
    opposition to class certification
    KPMG’s opposition to class certification   May 21, 2019    ¶ 2(e)(iii) & ¶ 2(e)(vii)
    Deposition of KPMG’s expert                June 4, 2019    ¶ 2(e)(viii)
    Plaintiffs’ reply in further support of
                                               June 14, 2019   ¶ 2(e)(iv)
    their motion for class certification


         IT IS SO ORDERED.

                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




  APPROVED AND SUBMITTED FOR ENTRY:

  s/ Paul S. Davidson
  WALLER LANSDEN DORTCH & DAVIS, LLP
  Paul S. Davidson (TN BPR # 011789)
  Tera Rica Murdock (TN BPR #028153
  511 Union Street, Suite 2700
  Nashville, TN 37219
  Phone: 615-244-6380
  Email: paul.davidson@wallerlaw.com
  Email: terarica.murdock@wallerlaw.com

  MCDERMOTT WILL & EMERY LLP
  Gregory G. Ballard (admitted pro hac vice)
  340 Madison Avenue
  New York, New York 10173
  Telephone: +212-547-5330
  Email: gballard@mwe.com

  SIDLEY AUSTIN LLP
  Gary F. Bendinger (admitted pro hac vice)
  787 Seventh Avenue
  New York, New York 10019
  Telephone: +1 212 839-5300
  Email: gbendinger@sidley.com

  Counsel for Defendant KPMG LLP



                                                 2


Case 3:16-cv-00121-TAV-DCP Document 122 Filed 04/19/19 Page 2 of 3 PageID #: 7572
  s/ Laura H. Posner
  s/Laura H. Posner (admitted pro hac vice)
  Cohen, Milstein, Sellers & Toll PLLC
  88 Pine Street, 14th Floor
  New York, NY 10005
  lposner@cohenmilstein.com

  Gordon Ball
  W. Gordon Ball, Attorney At Law
  7001 Old Kent Drive
  Knoxville, TN 37919
  gball@gordonball.com

  Steven J. Toll
  Cohen, Milstein, Sellers &Toll PLLC
  1100 New York Avenue NW
  Fifth Floor
  Washington, DC 20005-3934
  stoll@cohenmilstein.com

  Counsel for Plaintiffs




                                              3


Case 3:16-cv-00121-TAV-DCP Document 122 Filed 04/19/19 Page 3 of 3 PageID #: 7573
